DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is improperly depended on itself.  Applicant may cancel the 
For the remainder of this Action, the Examiner interprets claim 6 is depended on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16 and 17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 4,930,001)
Regarding claim 1, Williams discloses a method for interconnecting electronic circuits, comprising: 
depositing a plurality of metallic posts (refer to 16) on each electronic circuit (see col. 3, lines 32-38); 

applying heat at a temperature below a melting temperature of the indium, and sufficient pressure between the respective electronic circuits, to deform and cold-weld the plurality of aligned indium bumps on the respective electronic circuits, to form a bonded circuit having a plurality of cold-welded indium bonds (see col. 3, lines 3-11). 
Regarding claim 2, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Williams teaches the heat is applied at a temperature of between 50◦C. and 150◦C (see col. 3, lines 3-11).
Regarding claim 16, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Williams teaches the applying a sufficient pressure comprises applying a uniaxial pressure less than five thousand bars applied across the plurality of bumps for a period of less than one hour (see col. 3, lines 3-11). 
Regarding claim 17, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Williams teaches a respective pair of aligned metallic posts are compressed to displace the indium on top of each respective metallic post (see col. 3, lines 3-11). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of White (US 2019/0229094; which has a PCT/US16/51510 filed on Sept. 13th, 2016). 
Regarding claim 3, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for cooling the bonded circuit to a temperature at which the indium is superconductive. 
White teaches the same field of an endeavor wherein cooling the bonded circuit to a temperature at which the indium is superconductive (see par. 57).

 	Regarding claim 4, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one electronic circuit comprises a Josephson junction, further comprising cooling the at least one electronic circuit, and producing at least one pulse with the Josephson junction. 
	White teaches the same field of an endeavor wherein at least one electronic circuit (104) comprises a Josephson junction, further comprising cooling the at least one electronic circuit, and producing at least one pulse with the Josephson junction (see pars. 39, 40 and 57).
	Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one electronic circuit comprises a Josephson junction, further comprising cooling the at least one electronic circuit, and producing at least one pulse with the Josephson junction as taught by White in the teaching of Williams so that it allows a superconductor material to exhibit superconducting properties (see White’s par. 57).
Regarding claim 5, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for a diffusion barrier under each respective indium bump.
White teaches the same field of an endeavor wherein a diffusion barrier (refer to barrier layer of indium bumps 106) under each respective indium bump (see par. 42).

Regarding claim 6, Williams and White teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, White teaches the diffusion barrier comprises a superconducting compound selected from the group consisting of niobium nitride and titanium nitride (see par. 42). 
Regarding claim 7, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for the electronic circuits are fabricated on a wafer located on an opposite side of the wafer from the indium bumps, and a through-wafer via enables electrical connection from the electronic circuit to the indium bumps on the opposite side of the wafer. 
White teaches the same field of an endeavor wherein the electronic circuits (item 102; pars. 37-38) are fabricated on a wafer (item 104; see par. 39) located on an opposite side of the wafer from the indium bumps, and a through-wafer via (109) enables electrical connection from the electronic circuit to the indium bumps on the opposite side of the wafer (see fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the electronic circuits are fabricated on a wafer located on an opposite side of the wafer from the indium bumps, and a through-wafer via enables electrical connection from the electronic circuit to the indium bumps on the 
Regarding claim 14, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one of the electronic circuits comprises at least one qubit. 
White teaches the same field of an endeavor wherein at least one of the electronic circuits (102) comprises at least one qubit (see Abstract).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one of the electronic circuits comprises at least one qubit as taught by Williams in the teaching of White so that it reduces loss in stacked quantum devices (see par. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Higuchi (US 2015/0115440)
Regarding claim 8, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for the metallic post comprises copper. 
	Higuchi teaches the same field of an endeavor wherein the metallic post material selectively comprising: copper, gold, or Indium (see par. 46 or 54).
	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the metallic post comprises copper as taught by Higuchi in the teaching of Williams so that it provides an alternative way of making product.

Claims 9,11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Das (US 2018/0102469).
Regarding claim 9, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for one of the electronic circuits comprises a carrier for a multi-chip module, and a plurality of electronic circuits are bonded to the same carrier. 
	Das teaches the same field of an endeavor wherein one of the electronic circuits (540/560/570/1530) comprises a carrier for a multi-chip module (510), and a plurality of electronic circuits (540/560/570/1530) are bonded to the same carrier.
Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include one of the electronic circuits comprises a carrier for a multi-chip module, and a plurality of electronic circuits are bonded to the same carrier as taught by Das in the teaching of Williams so that it allows for a maximum number of superconducting semiconductor structures to fit in a given space (see par. 7).
Regarding claim 11, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one of the indium bonds electrically connects to a superconducting ground layer. 
White teaches the same field of an endeavor wherein at least one of the indium bonds (106) electrically connects to a superconducting ground layer (refer to ground superconducting ground layer of chip 104) (see pars. 39 and 46).
Thus, it would have been obvious to one having ordinary skill in the art before the time the invention was made to include at least one of the indium bonds electrically 
Regarding claim 15, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one of the electronic circuits comprises at least one of a single-flux-quantum logic circuit and a superconducting electromagnetic sensor. 
Das teaches the same field of an endeavor wherein one of the electronic circuits (540) comprises at least one of a single-flux-quantum logic circuit (see par. 293).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one of the electronic circuits comprises at least one of a single-flux-quantum logic circuit as taught by Das in the teaching of Williams so that it is able to transmit single flux quantum pulses at high frequencies (see par. 26).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2018/0102469), and further in view of Williams (US 4,930,001).
Regarding claim 18, Das teaches a multi-chip module comprising at least two superconducting electronic chips (540/560/570/1530; see par. 289) bonded to a superconducting carrier (510; see par. 289) via a plurality of indium bumps (see pars. 26-28).

Williams teaches the same field of an endeavor wherein each indium bump comprising an indium (11) coating on a metallic post (20), wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond (see col. 3, lines 3-11 and figs. 3-4).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an indium coating on a metallic post, wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond as taught by William in the teaching of Das in order to form an incredibly strong bonding strength (see Abstract).
The combination of Das and William teach the cold-welded bond that functions as a superconducting interconnect between superconducting circuits on the respective electronic chips and carrier, when cooled to deep cryogenic temperatures (see Das’s pars. 29 and 78).
Regarding claim 20, Williams and Das teach all the limitations of the claimed invention for the same reasons as set-forth above.
In reference to the claim language referring to the function of the cold-welded bond, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey,152 USPQ 235 . 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above.
Regarding claim 10, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one of the electronic circuits comprises niobium, aluminum, niobium-titanium, or niobium nitride, further comprising cooling the bonded circuit to a deep cryogenic temperature less than 3.4◦K. 
Prior Art of the pending application admits that the most advanced superconducting integrate circuits are at least one of the electronic circuits comprises niobium, aluminum, niobium-titanium, or niobium nitride, further comprising cooling the bonded circuit to a deep cryogenic temperature less than 4◦K (see par. 4 of the pending application).
Since there is no evidence indicating the feature recites “cooling the bonded circuit to a deep cryogenic temperature less than 3.4◦K” is critical and it has been held 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one of the electronic circuits comprises niobium, aluminum, niobium-titanium, or niobium nitride, further comprising cooling the bonded circuit to a deep cryogenic temperature less than 3.4◦K as taught by Prior Art in the teaching of Williams so that it advance the superconducting device (see par. 4).
Regarding claim 12, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one indium bump is about 30 micrometers or less in diameter. 
Since there is no evidence indicating the feature recites “at least one indium bump is about 30 micrometers or less in diameter” is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from.  Where patentability is aid to be based upon particular chosen dimensions or upon another 

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one of the electronic circuits comprises niobium, aluminum, niobium-titanium, or niobium nitride, further comprising cooling the bonded circuit to a deep cryogenic temperature less than 3.4◦K as taught by Prior Art in the teaching of Williams so that it advance the superconducting device (see par. 4).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Das and Williams as applied to claim 18 above, and further in view of White (US 2019/0229094; which has a PCT/US16/51510 filed on Sept. 13th, 2016).
Regarding claim 19, Williams and Das teach all the limitations of the claimed invention for the same reasons as set-forth above except for a diffusion barrier layer between the indium and the metallic post.
White teaches the same field of an endeavor wherein a diffusion barrier (refer to barrier layer of indium bumps 106) under each respective indium bump (see par. 42).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include a diffusion barrier between the indium and the metallic post as taught by White in the teaching of Williams and Das so that the barrier layer serves as an electrically conducting barrier to block diffusion of bump bond material into the metallic post.
Regarding claim 21, Williams and Das teach all the limitations of the claimed invention for the same reasons as set-forth above except for the module comprises at 
White teaches the same field of an endeavor wherein the module comprises at least one quantum circuit (102; see par. 38) and at least one classical circuit (104; see par. 40), wherein the at least one classical circuit functions to control the quantum circuit and read out signals from the quantum circuit (see par. 40).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include  the module comprises at least one quantum circuit and at least one classical circuit, wherein the at least one classical circuit functions to control the quantum circuit and read out signals from the quantum circuit as taught by White in the teaching of Williams and Das so that it transmits data to and/or receive data from the quantum circuit elements on the second chip 104 and/or the first chip 102 through electrical or electromagnetic connections (see par. 40).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method comprising: “the bonded circuit comprises a superconducting electronic device, and the cold-welded indium bonds are configured to carry an electrical current without resistance of at least about 10 mA at a temperature of less than 3.4◦K.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818